IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-14-00357-CV

MARGARET CANNON,
                                                                         Appellant
v.

DEPUTY MELVIN BOWSER AND CONNIE SPENCE,
                                   Appellees



                              From the 272nd District Court
                                   Brazos County, Texas
                             Trial Court No. 13-002189-CV-272


                                               ORDER


        On May 13, 2015, this Court received a pro se letter from appellant Margaret L.

Cannon.1 In her letter, which we construe as a motion for extension of time, Cannon



        1  Cannon’s May 13, 2015 motion does not appear to have been served on any of the parties to this
appeal. We remind Cannon that a copy of all documents presented to the Court must be served on all
parties to the appeal and must contain proof of service. TEX. R. APP. P. 9.5. Proof of service must be in the
form of an acknowledgment of service by the person served or a certificate of service. Id. at R. 9.5(d). A
certificate of service must be signed by the person who made the service and must state the date and
manner of service, the name and address of each person served, and if the person served is a party’s
attorney, the name of the party represented by that attorney. Id. at R. 9.5(e). This Court will not effectuate
service on the other parties to this appeal.
indicates that, for various reasons, she needs more time to complete her appellant’s brief

in this matter. Cannon does not specify how much more time she needs to file her

appellant’s brief.

       A review of our records indicates that Cannon filed pro se notices of appeal on

November 24, 2014 and December 2, 2014, challenging judgments granted in favor of

numerous parties. On January 22, 2015, we severed and dismissed Cannon’s claims

against Officer Tristan Lopez, Officer Bobby Williams, and the City of Bryan. See generally

Cannon v. Bowser, Nos. 10-14-00357-CV, 10-15-00011-CV, 10-15-00012-CV, 2015 Tex. App.

LEXIS 585 (Tex. App.—Waco Jan. 22, 2015, no pet.) (mem. op.). Thereafter, on February

27, 2015, we notified Cannon that her brief was late as to the remaining parties in her

appeal. See TEX. R. APP. P. 38.6. We also warned Cannon that her appeal would be

dismissed unless she filed a response showing grounds for continuing this appeal within

twenty-one days of our February 27, 2015 letter. See id. at R. 38.6(a), 42.3. The deadline

for Cannon’s response was March 20, 2015.

       On March 23, 2015 Cannon responded to our February 27, 2015 letter by indicating

that she could not file her appellate brief because she needed several items to be included

in the Clerk’s Record. On April 1, 2015, we ordered Cannon to coordinate with the Brazos

County District Clerk’s Office to supplement the Clerk’s Record with items she desires

and ensure that the Supplemental Clerk’s Record is filed within twenty-eight days of

April 1, 2015. We also informed Cannon that the ordinary appellate briefing timetable


Cannon v. Bowser                                                                     Page 2
would begin once the Supplemental Clerk’s Record was filed with this Court and that a

failure to comply with the appellate briefing timetable could result in this matter being

dismissed for want of prosecution. See id. at R. 38.6(a), 42.3.

       On April 10, 2015, the Supplemental Clerk’s Record in this matter was filed with

this Court. As such, pursuant to Texas Rule of Appellate Procedure 38.6, Cannon’s

appellant’s brief was due by May 11, 2015. See id. at R. 38.6(a). To date, we still have not

received Cannon’s appellant’s brief.

       Given the prolonged history of this case, we deny Cannon’s motion for extension

of time. Instead, we order Cannon to file her appellant’s brief by June 4, 2015. A failure

to file an appellant’s brief by this date will result in this appeal being dismissed for want

of prosecution. See id. at R. 38.8(a)(1), 42.3. Absent extraordinary circumstances, no

further extensions will be entertained.

                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 28, 2015
Do not publish




Cannon v. Bowser                                                                       Page 3